          Case 5:20-cv-00040-G Document 64 Filed 05/25/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

UNITED FINANCIAL CASUALTY                      )
COMPANY,                                       )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )   Case No. CIV-20-40-G
                                               )
DAVID COX et al.,                              )
                                               )
       Defendants.                             )

                                          ORDER

       Before the Court is the Motion for Intervention filed by State National Insurance

Company, Inc. (“State National”). See Doc. No. 55. Defendants David Cox and Barbara

Cox have responded that they take no position on the motion. See Doc. No. 63.

       In this action, Plaintiff seeks a declaratory judgment that it has no duty to indemnify

or defend in relation to a June 1, 2018 car accident that is the subject of a pending tort

action in the District Court of Kingfisher County, Oklahoma. State National moves,

pursuant to Federal Rule of Civil Procedure 24(b), to intervene as a defendant in this case.

State National asserts that it is currently defending certain defendants in the underling state

court action pursuant to a commercial auto liability policy. It is State National’s position

that coverage exists under Plaintiff’s insurance policy and that such coverage is primary

whereas the coverage provided under State National’s policy is merely excess. State

National seeks a declaration that it is entitled to recover from Plaintiff the attorney’s fees

and costs expended in defending the defendants in the state court action.

       Rule 24(b) governs permissive intervention and provides, in pertinent part:
           Case 5:20-cv-00040-G Document 64 Filed 05/25/21 Page 2 of 2




               On timely motion, the court may permit anyone to intervene
               who . . . has a claim or defense that shares with the main action
               a common question of law or fact. . . . In exercising its
               discretion, the court must consider whether the intervention
               will unduly delay or prejudice the adjudication of the original
               parties’ rights.

Fed. R. Civ. P. 24(b)(1)(B), (b)(3). “Permissive intervention is a matter within the sound

discretion of the district court.” Arney v. Finney, 967 F.2d 418, 421 (10th Cir. 1992)

(alteration and internal quotation marks omitted).

       Upon review of the parties’ submissions, the Court finds that State National should

be allowed to intervene as a defendant in this case. First, State National’s motion was

timely. Though State National filed its motion several months after this action was

initiated, Plaintiff had only recently filed its Third Amended Complaint. Thus, the Court

can discern no prejudice to any party in the delay. Second, common questions of law and

fact exist, as State National seeks a determination that Plaintiff’s coverage obligations

extend to the June 1, 2018 car accident and related tort action. Finally, allowing State

National to intervene will not unduly delay or prejudice the adjudication of the original

parties’ rights.

       Accordingly, State National’s Motion for Intervention (Doc. No. 55) is GRANTED.

       IT IS SO ORDERED this 25th day of May, 2021.




                                              2
